Exhibit 10.26

 

LOGO [g640810g70e00.jpg]

 

    Anstellungsvertrag     

Service Contract

 

zwischen      between

CSA Germany Verwaltungs GmbH

Fred-Joachim-Schoeps-Straße 55

68535 Edingen- Neckarhausen

 

– nachfolgend “Gesellschaft” –

    

CSA Germany Verwaltungs GmbH

Fred-Joachim-Schoeps-Straße 55

68535 Edingen- Neckarhausen

 

– hereinafter referred to as the “Company” –

und      and

Herrn Juan Fernando de Miguel Posada

Alba de Tormes, 37

28770 Colmenar Viejo

Madrid, Spanien

 

– nachfolgend “Herr de Miguel” –

    

Mr. Juan Fernando de Miguel Posada

Alba de Tormes, 37

28770 Colmenar Viejo

Madrid, Spain

 

– hereinafter “Mr. de Miguel ” –



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

§ 1      Beginn des Anstellungsverhältnisses      § 1      Commencement of the
Employment Relationship Das Anstellungsverhältnis beginnt am 1. März 2013.     
The employment relationship shall commence on March 1, 2013. § 2     
Aufgabenbereich      § 2      Duties 1.      Herr de Miguel übernimmt für Cooper
Standard Automotive die Position als President-Europe. Er wird zum
Geschäftsführer der Gesellschaft bestellt werden. Er hat die für diese Position
jeweils anfallenden Aufgaben und Pflichten zu erfüllen. Er ist in Gemeinschaft
mit den weiteren Mitgliedern der Geschäftsführung für die Leitung der
Gesellschaft verantwortlich. Seine Rechte und Pflichten ergeben sich aus dem
Gesetz, der Satzung der Gesellschaft und der Geschäftsordnung für die
Geschäftsführung in ihrer jeweils geltenden Fassung sowie aus diesem
Anstellungsvertrag und den Weisungen der Gesellschafter.      1.     
Mr. de Miguel shall take up the position of President-Europe for Cooper Standard
Automotive. He shall be appointed as managing director (Geschäftsführer) of the
Company. He shall carry out all the tasks and obligations connected to this
position. He shall share responsibility for managing the Company with the other
members of the management. His rights and duties shall be as laid down by law,
in the Company’s articles of association and rules of procedure for the
management as amended, as set forth in this Service Contract and as per the
instructions of the shareholders.      Im Rahmen dieser Position ist Herr de
Miguel auch verpflichtet, weitere Ämter, z.B. als Geschäftsführer,
Vorstandsmitglied oder in Beiräten anderer verbundener Unternehmen zu
übernehmen.           Within the framework of this position, Mr. de Miguel is
also obliged to take up further offices, such as managing director, executive
officer or positions on advisory boards of other affiliated companies. 2.     
Das jeweilige Aufgabengebiet von Herrn de Miguel sowie seine Berichts- und
Stellungsverhältnisse innerhalb der Cooper Standard Automotive können bei Bedarf
durch die zuständigen Organe geändert und angepasst werden. Ihm können andere
oder zusätzliche Aufgaben übertragen werden.      2.      The tasks assigned to
Mr. de Miguel as well as his reporting chains and status within Cooper Standard
Automotive may, if necessary, be amended and adjusted by the competent corporate
bodies. He may be assigned different or additional tasks.

 

2/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

3.      Herr de Miguel wird zunächst in Mannheim eingesetzt. Er wird aber
jederzeit auf Wunsch der Gesellschaft an einen anderen Arbeitsort wechseln.     
3.      Mr. de Miguel shall initially work in Mannheim. However, he shall move
to another site at any time at the request of the company. § 3      Arbeitszeit
     § 3      Hours of Work Herr de Miguel wird seine ganze Arbeitskraft Cooper
Standard Automotive und der Gesellschaft widmen.      Mr. de Miguel shall devote
all of his time and efforts to Cooper Standard Automotive and the Company. § 4
     Vergütung      § 4      Remuneration 1.      Herr de Miguel erhält für
seine Tätigk-eit ein Jahres-Grundgehalt von EUR 400.000,00 brutto. Das
Jahresgrundgehalt wird in zwölf gleichen Raten zum Ende eines jeden
Kalendermonats gezahlt.      1.      Mr. de Miguel shall receive for the
performance of his duties an annual base salary of EUR 400,000.00 gross. The
annual base salary shall be paid in twelve equal instalments at the end of each
calendar month. 2.      Das Gehalt unterliegt der Lohnsteuer und ggf. der
Sozialversicherung.      2.      Wage tax and social insurance contributions,
where applicable, shall be deducted from the salary. 3.      Mit diesem Gehalt
und der in § 5 vorgesehenen Bonusregelung sind alle Dienstleistungen von
Herrn de Miguel einschließlich evtl. zusätzlich übertragener
Geschäftsführerpositionen und/oder damit vergleichbarer Ämter, soweit hierüber
keine gesonderte Vereinbarung getroffen wird, insbesondere auch evtl.
Dienst-reisen, Überstunden, Mehr-, Sonn- und Feiertagsarbeit abgegolten.      3.
     This salary and the bonus scheme provided for in § 5 shall be deemed to
cover all services carried out by Mr. de Miguel, including services carried out
under any additional managing director positions and/or comparable offices taken
up by him, insofar as these are not covered by a separate agreement, in
particular also any business trips, overtime and extra work as well as work on
Sundays and public holidays. 4.      Das Grundgehalt wird ab dem Jahr 2014
jährlich in Übereinstimmung mit den bei Cooper Standard geltenden Richtlinien
für Führungskräfte überprüft werden.      4.      His basic salary shall,
beginning in 2014, be reviewed annually in line with Cooper Standard’s practice
for senior executives. 5.      Herr de Miguel wird über seine Bezüge Dritten
gegenüber Stillschweigen bewahren.      5.      Mr. de Miguel shall maintain
confidentiality vis-à-vis third parties with regard to his remuneration.

 

3/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

§ 5      Bonus      § 5      Bonus 1.      Herr de Miguel kann einen jährlichen
Leistungsbonus erhalten, der nach Art und Höhe sowie Bedingungen dem
Leistungsbonus entspricht, den andere mit ihm vergleichbare Führungskräfte
(„senior executives“) bei Cooper Standard Automotive aufgrund der jeweils
geltenden Regelungen, die in jedem Jahr neu aufgesetzt werden können, jeweils
erhalten können. Die Einzelheiten werden Herrn de Miguel jeweils separat
mitgeteilt.      1.      Mr. de Miguel shall be eligible to receive an annual
incentive bonus which corresponds in terms of type and amount and conditions to
the incentive bonuses for which other senior executives at Cooper Standard
Automotive comparable to him are eligible on the basis of the respective
applicable provisions that can be amended each year. Mr. de Miguel shall, in
each case, be separately informed as to the details.      Im Falle einer
unterjährigen Beendigung des Anstellungsverhältnisses richten sich die Ansprüche
von Herrn de Miguel hinsichtlich seines jährlichen Leistungsbonus für das
jeweilige Jahr nach den Bedingungen für den jährlichen Leistungsbonus oder nach
den Cooper Standard-Planunterlagen, die für diesen Bonus maßgeblich sind.     
     Should Mr. de Miguel’s service contract be terminated during the course of
a year, Mr. de Miguel’s entitlements with respect to his annual bonus shall be
governed by the terms of the annual incentive award or the Cooper Standard plan
documents that govern such bonus. 2.      Daneben nimmt Herr de Miguel auch am
Long-Term Incentive Plan (LTIP) von Cooper Standard Automotive in seiner jeweils
geltenden Fassung bzw. an sonstigen Plänen teil, die den LTIP ergänzen oder
ersetzen können.      2.      Mr. de Miguel shall also participate in Cooper
Standard Automotive’s Long-Term Incentive Plan (LTIP), in the version
applicable, or any other plan that may amend or supersede it. § 6      Signing
Bonus      § 6      Signing Bonus Herr de Miguel erhält nach vertragsgemäßem
Antritt mit der ersten monatlichen Rate seines Jahresgrundgehalts einen
einmaligen garantierten Signing Bonus in Höhe von EUR 250.000,00 brutto
ausgezahlt. Für den Fall, dass Herr de Miguel vor Ablauf des 31. Dezember 2013
auf eigenen Wunsch erklärt, die Gesellschaft verlassen zu wollen, ist er
verpflichtet, den Signing Bonus vollständig an die Gesellschaft zurückzuzahlen.
     After having taken up his position in accordance with the Contract, Mr. de
Miguel shall receive a guaranteed one-off signing bonus in the amount of
EUR 250,000.00 gross with the first monthly instalment of his annual basic
salary. Should Mr. de Miguel declare, before the end of 31 December 2013, at his
own request that he wishes to leave the Company, he shall be obliged to pay back
the full signing bonus to the Company.

 

4/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

§ 7      Reisekosten/Aufwendungsersatz      § 7     
Travel Expenses/Reimbursement of Costs Reisekosten und sonstige Aufwendungen,
die Herrn de Miguel in der Ausübung seiner Aufgaben im Rahmen dieses Vertrages
entstehen, werden ihm nach den jeweils gültigen Richtlinien der Gesellschaft
erstattet.      Travel expenses and other expenses incurred by Mr. de Miguel in
the execution of his duties in connection with this Contract shall be reimbursed
according to the applicable Company guidelines. § 8      Unterkunft/Mehrkosten
für Auslandstätigkeit      § 8      Accommodation/additional costs for work
abroad 1.      Die Gesellschaft stellt Herrn de Miguel für die Dauer seiner
Tätigkeit für die Gesellschaft eine für ihn geeignete Wohnung in der Nähe seines
jeweiligen Arbeitsortes (zu Beginn seiner Tätigkeit zunächst im Raum Mannheim)
zur Verfügung. Neben der Miete für die Wohnung übernimmt die Gesellschaft auch
die entstehenden Nebenkosten und Steuern, einschließlich eventueller
Einkommensteuer. Sollte die zur Verfügung gestellte Wohnung nicht möbliert sein,
wird die Gesellschaft eine Grundmöblierung zur Verfügung stellen.      1.     
The Company shall provide Mr. de Miguel with an adequate apartment for him in
the vicinity of his respective place of work (at the start of his work,
initially in the Mannheim region) for the duration of his employment. In
addition to paying the rent for such accommodation the Company shall also pay
the resulting ancillary costs and taxes, including income taxes, if any. Should
the apartment thus provided not be furnished, the Company shall provide the
basic furniture. 2.      Zusätzlich zahlt die Gesellschaft an Herrn de Miguel
einen Betrag von monatlich EUR 2.500,00 netto als Ausgleich für entstehende
Mehrkosten, solange er in Deutschland arbeitet. Dieser Betrag gilt auch für
Hotelkosten, die Herrn de Miguel nach seinem Dienstantritt entstehen, bis eine
angemessene Unterkunft an oder in der Nähe seines Dienstortes gefunden ist.     
2.      The Company shall also pay Mr. de Miguel a monthly sum of EUR 2,500 net
as compensation for additional expenses incurred for the duration of his
employment in Germany. This amount shall also apply to the costs for hotel
accommodation incurred by Mr. de Miguel between his commencement of service up
until he has found adequate accommodation at the location or in the vicinity of
his place of work.

 

5/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

§ 9      Altersversorgung      § 9      Pension Scheme Die Gesellschaft wendet
zu Gunsten von Herrn de Miguel jährlich einen Bruttobetrag von 15 % des in § 4
Ziff. 1 festgesetzten Jahresgrundgehalts für dessen betriebliche
Altersversorgung auf. Besteht das Anstellungsverhältnis nicht während des
gesamten Kalenderjahres, erfolgt die Zahlung anteilig. Die sich hieraus
ergebenden Ansprüche auf eine betriebliche Altersversorgung sind sofort
unverfallbar. Die Einzelheiten der Durchführung der betrieblichen
Altersversorgung und Auszahlung dieses Betrags werden noch gesondert festgelegt.
     Each year, the Company shall pay a gross amount of 15% of the annual basic
salary pursuant to § 4(1) for Mr. de Miguel’s company old age pension on his
behalf. Such payment shall be made pro rata where the service relationship does
not exist for the entire calendar year. The resulting claims to a company old
age pension shall become immediately vested. The details as to the
implementation of the pension and payment of this amount will be stipulated
separately. § 10      Kranken- und Sozialversicherung      §10      Health and
social insurance 1.      Herr de Miguel hat Anspruch auf
Krankenversicherungsleistungen, deren Wert dem Wert der anderen, vergleichbaren
Führungskräften gewährten Krankenversicherungsleistungen vergleichbar ist.
Zusätzlich erhalten Herr de Miguel sowie seine Ehefrau und seine
unterhaltsberechtigten Kinder eine zusätzliche Krankenversicherung, soweit dies
notwendig ist, um eine umfassende Gesundheitsversorgung sicherzustellen.      1.
     Mr. de Miguel shall be entitled to health insurance comparable in value to
that provided other senior executives in similar positions. Mr. de Miguel and
his wife and dependent children shall also receive, to the extent necessary,
supplementary health insurance in order to ensure comprehensive health care. 2.
     Herr de Miguel bleibt im Übrigen nach den für seine Beschäftigung jeweils
einschlägigen sozialversicherungsrechtlichen Bestimmungensozialversichert und
erhält insoweit die danach jeweils nach den einschlägigen
sozialversicherungsrechtlichen Bestimmungen anfallenden, vom Arbeitgeber zu
tragenden Arbeitgeberbeiträge.      2.      Mr. de Miguel shall otherwise remain
covered in accordance with the respective applicable social security provisions
relevant for his job and shall, in this respect, receive the employer
contributions to be paid by the employer in accordance with the respective
applicable social security provisions.

 

6/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

§ 11      Ausgleich von Steuernachteilen        § 11    Compensation for tax
disadvantages Die Gesellschaft übernimmt die Kosten für eine steuerrechtliche
Beratung durch Deloitte Tax LLP, während Herr de Miguel in Deutschland
beschäftigt ist. Die Gesellschaft wird Herrn de Miguel steuerliche Nachteile,
die er durch seine Auslandstätigkeit in Deutschland hat, für die Dauer seines
Aufenthalts in Deutschland ausgleichen. Der von der Gesellschaft auszugleichende
Betrag wird auf Basis der endgültig zu entrichtenden Einkommenssteuer im
Heimatland von Herrn de Miguel, abzüglich aller zulässigen Abzüge, errechnet.
Die Ermittlung des Betrags erfolgt durch die Steuerberater der Gesellschaft,
Deloitte Tax LLP.        The Company shall assume the costs of tax advice
provided by Deloitte Tax LLP during Mr. de Miguel’s services in Germany. The
Company shall reimburse Mr. de Miguel for tax disadvantages suffered as a result
of working in Germany. The amount paid by the Company as compensation shall be
determined on the basis of the income tax ultimately payable in Mr. de Miguel’s
home country, less all permissible deductions. The amount shall be calculated by
the Company’s tax advisors, Deloitte Tax LLP. § 12      Firmenwagen        § 12
   Company Car Die Gesellschaft stellt Herrn de Miguel für seine Tätigkeit im
Rahmen dieses Vertrages einen Pkw gemäß den betrieblichen internen Richtlinien
in ihrer jeweils gültigen Fassung zur Verfügung. Die Kosten der Benutzung des
Fahrzeuges trägt die Gesellschaft. Herr de Miguel darf den Pkw auch privat
nutzen. Soweit Herr De Miguel die Vorteile der Privatnutzung nach Maßgabe der
hierfür geltenden deutschen steuerlichen Regelungen selbst versteuern muss, ist
dies im Rahmen des Ausgleichs von Steuernachteilen gemäß § 11 zu
berücksichtigen. Die Vorteile der Privatnutzung trägt Herr de Miguel nach
Maßgabe der hierfür jeweils geltenden steuerlichen Regelungen.        The
Company shall, in accordance with the Company’s applicable internal guidelines,
provide Mr. de Miguel with a car for his duties in connection with this
Contract. All costs incurred by virtue of the use of the said car shall be borne
by the Company. Mr. de Miguel may also use the car for private purposes. Insofar
as Mr. De Miguel must pay tax on the benefits arising from private use pursuant
to the applicable German tax regulations, this shall be taken into account as
part of the compensation for tax disadvantages in accordance with § 11. The
benefits arising from the private use of the car shall be for the account of Mr.
de Miguel in accordance with the applicable tax provisions.

 

7/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

§ 13      Urlaub     § 13      Holiday 1.      Herr de Miguel hat Anspruch auf
einen Jahresurlaub von 30 Arbeitstagen.     1.      Mr. de Miguel is entitled to
30 working days of holiday per year.      Im Jahr 2013 hat Herr de Miguel
Anspruch auf 25 Tage Urlaub.          Mr. de Miguel is entitled to 25 days of
holiday in 2013. 2.      Der Urlaub ist unter Berücksichtigung der Belange der
Gesellschaft im Einvernehmen mit dem Chief Executive Officer festzulegen.     2.
     The dates on which the days of holiday are to be taken shall be determined
in agreement with the Chief Executive Officer, taking the Company’s interests
into account. § 14      Arbeitsverhinderung     § 14      Incapacity for Work 1.
     Herr de Miguel ist verpflichtet, dem Unternehmen eine Arbeitsverhinderung
unverzüglich anzuzeigen.     1.      Mr. de Miguel shall be obliged to notify
the Company immediately should he be unable to carry out his work. 2.      Bei
einer krankheitsbedingten oder sonstigen unverschuldeten Arbeitsunfähigkeit
leistet die Gesellschaft für die Dauer von sechs Monaten Gehaltsfortzahlung.
Herr de Miguel muss sich auf diese Zahlungen anrechnen lassen, was er von
Sozialversicherungen oder gesetzlichen oder privaten Krankenversicherungen
(Krankengeld, Krankentagegeld, Rente) oder sonstigen Dritten an Leistungen
erhält.     2.      Should Mr. de Miguel be unable to work on account of illness
or for other reasons not attributable to fault on his part, the Company shall
continue to pay his salary for a period of six months. Mr. de Miguel must allow
the benefits he receives from social security or statutory or private health
insurance (sick pay, daily sickness allowance, pension) or other third parties
to be counted towards such salary payments. § 15      Geheimhaltung     § 15
     Confidentiality 1.      Herr de Miguel ist verpflichtet, alle vertraulichen
Informationen über Geschäfte, Vertragsbeziehungen, Abschlüsse, oder sonstige
Angelegenheiten der Gesellschaft oder verbundener Unternehmen geheim zu halten.
Das gleiche gilt auch für die Zeit nach Beendigung des Anstellungsverhältnisses.
    1.      Mr. de Miguel is obliged to maintain confidentiality with regard to
all confidential information regarding business, contractual relationships,
contracts entered into, or other affairs of the Company or affiliated companies.
This shall also apply after the termination of the employment.

 

8/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

2.      Herr de Miguel verpflichtet sich ferner, der Gesellschaft über alle
Geschäftsvorgänge, an denen er mitgewirkt hat, oder die ihm aufgrund seiner
dienstlichen Tätigkeit zur Kenntnis gekommen sind, auch nach Beendigung des
Anstellungsverhältnisses Auskunft zu erteilen.     2.      Mr. de Miguel further
undertakes to provide the Company with information regarding all business
transactions in which he was involved or of which he became aware in the course
of his duties, even after termination of the contract. § 16     
Wettbewerbsverbot     § 16      Prohibition of Competition 1.      Herrn de
Miguel ist es untersagt, während der Dauer dieses Vertrages in selbständiger,
unselbständiger oder sonstiger Weise für ein Unternehmen tätig zu werden,
welches mit der Gesellschaft in direktem oder indirektem Wettbewerb steht. In
gleicher Weise ist es Herrn de Miguel untersagt, während der Dauer dieses
Vertrages ein solches Unternehmen zu errichten, zu erwerben oder sich hieran
unmittelbar oder mittelbar zu beteiligen. Aktienbesitz von unter 5% an
börsennotierten Aktien-gesellschaften gilt nicht als eine Beteiligung im Sinne
der vorstehenden Regelungen, soweit kein Einfluss auf die Organe der
Gesellschaft besteht.     1.      During the term of this Contract, Mr. de
Miguel is not permitted to work or give any kind of support in any form - be it
as an employee, or on a self-employed or any other basis – for an undertaking
that competes directly or indirectly with the Company. Nor is Mr. de Miguel
permitted, during the term of this Contract, to set up, acquire, or acquire a
direct or indirect interest in, any such undertaking. A shareholding of less
than 5% in a listed company shall not be deemed an “interest” in the above sense
provided it does not enable Mr. de Miguel to exert any influence over the
Company’s executive bodies. 2.      Herrn de Miguel ist es untersagt, während
der Dauer dieses Vertrags andere Arbeitnehmer der Gesellschaft und mit dieser
verbundener Unternehmen für eigene oder fremde Zwecke abzuwerben, Dritte zur
Abwerbung anzustiften oder diese bei Abwerbungsaktivitäten zu unterstützen. Dies
gilt auch wenn Herr de Miguel freigestellt ist.     2.      Mr. de Miguel shall
be prohibited, during the term of this Contract, from hiring away other
employees of the Company and its affiliated undertakings for his own purposes or
those of third parties, or from causing third parties to hire such employees
away, or from supporting third parties in this regard. This shall also apply
during the period in which Mr. de Miguel is released from his duties.

 

9/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

 

3.      Die Bestimmungen nach Abs. 1 und 2 gelten auch zugunsten der mit der
Gesellschaft verbundenen Unternehmen.      3.      The provisions of para. 1 and
para. 2 shall also apply with regard to the Company’s affiliated undertakings.
4.      Beteiligungen des Ehegatten sowie von Verwandten ersten Grades an
Unternehmen im Sinne des vorstehenden Absatzes hat Herr de Miguel unverzüglich
anzuzeigen.      4.      Mr. de Miguel agrees to notify the Company without
delay about any interests held by his spouse or immediate relatives in
undertakings within the meaning of the above. § 17     

Ämter/Nebentätigkeit/Veröffentlichungen

     § 17     

Offices/SecondaryOccupation/ Publications

1.      Eine Nebenbeschäftigung ist unzulässig, soweit berechtigte Interessen
von Cooper Standard Automotive oder der Gesellschaft berührt werden. Die
Aufnahme jeder Nebentätigkeit bedarf der vorherigen schriftlichen Anzeige
gegenüber der Gesellschaft. Erhebt die Gesellschaft Einwendungen, darf die
Nebentätigkeit nicht aufgenommen werden. Eine entsprechende Regelung gilt für
die Übernahme von Ämtern, wie z.B. Aufsichtsrats-, Beiratsämter und ähnlicher
Positionen.      1.      A secondary occupation shall not be permissible where
legitimate interests of Cooper Standard Automotive or the Company are affected.
The assumption of any secondary occupation shall require prior written
notification vis-à-vis the Company. If the Company raises objections, the
secondary occupation may not be taken up. Corresponding provisions shall apply
to taking up offices, such as positions on supervisory boards, advisory boards
and the like. 2.      Vorträge und Veröffentlichungen auf dem jeweiligen
Tätigkeitsgebiet bedürfen der Zustimmung der Geschäftsleitung.      2.     
Lectures and publications in the respective area of work shall require the
consent of the management. § 18      Erfindungen/Copyright      § 18     
Inventions/Copyright 1.     

Für Erfindungen von Herrn de Miguel gilt das Arbeitnehmer-Erfindungsgesetz.

 

     1.     

The German Employee Invention Act (Arbeitnehmer-Erfindungsgesetz) shall apply to
any inventions made by Mr. de Miguel.

 

 

10/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

2.      Soweit Herr de Miguel im Zusammenhang mit seiner Tätigkeit
urheberrechtsfähige Werke geschaffen hat, steht der Gesellschaft hieran ein
umfassendes, ausschließliches und weltweites Verwertungsrecht zu, auch wenn das
Beschäftigungsverhältnis zwischen Herrn de Miguel und der Gesellschaft in der
Zwischenzeit aufgelöst wurde. Dieses Verwertungsrecht ist mit der vertraglichen
Vergütung abgegolten.      2.      Should Mr. de Miguel have created
copyrightable works in connection with his activities, the Company shall have a
comprehensive and exclusive right to exploit these worldwide, even if the
employment relationship between Mr. de Miguel and the Company has in the
meantime been terminated. This right of exploitation shall be deemed to have
been covered by Mr. de Miguel’s contractual remuneration. § 19     
Geschäftsunterlagen/Firmengegen-stände      § 19      Business Documents/Company
Property      Sämtliche an Herrn de Miguel im Rahmen der Ausübung seiner
Tätigkeit von Cooper Standard Automotive überlassenen Gegenstände (insbesondere
Schlüssel, Laptops, Mobiltelefone, Software etc.) und Unterlagen nebst
Fotokopien, stehen der Gesellschaft zu und verbleiben in ihrem Eigentum. Von
Herrn de Miguel im Rahmen des Anstellungsverhältnisses erstellte betrieblichen
Zwecken dienende Schriftstücke, Arbeitsunterlagen und sonstige Gegenstände sind
ebenfalls Eigentum der Gesellschaft. Auf Verlangen der Gesellschaft, spätestens
aber mit der Vertragsbeendigung hat Herr de Miguel die vorgenannten Gegenstände
und Unterlagen an die Gesellschaft zurückzugeben.           The Company shall be
entitled to all items made available by it to Mr. de Miguel in order for him to
carry out his work (in particular keys, laptops, mobile telephones, software
etc.) as well as documents, including copies; these shall remain the property of
the Company. Written documents, working documents and other items produced by
Mr. de Miguel for business purposes in connection with the employment
relationship shall likewise be the property of the Company. Mr. de Miguel shall
be obliged to return the aforesaid items and documents to the Company when
requested to do so, at the latest however on termination of the Contract. § 20
     Vertragsdauer      § 20      Term of Contract 1.     

Der Vertrag ist auf unbestimmte Dauer geschlossen.

 

Das Anstellungsverhältnis kann von beiden Seiten unter Einhaltung einer
Kündigungsfrist von 18 Monaten zum Ende eines Monats gekündigt werden.

 

     1.     

This Contract is entered into for an indefinite period.

 

The employment relationship may be terminated by either party with 18 months’
notice to the end of a month.

 

 

11/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

2.      Die Parteien sind sich einig, dass durch die Vereinbarung der
verlängerten Kündigungsfrist von 18 Monaten bei Beendigung des
Anstellungsverhältnisses eventuell bestehende Abfindungs- oder
Entschädigungsansprüche, sei es dass diese auf einem bei Cooper-Standard
bestehenden und für Herrn de Miguel anwendbaren Severance Pay-Programm für
Executives oder Mitarbeiter oder auf gesetzlichen oder sonstigen Bestimmungen
beruhen, ausgeglichen sind.      2.      The parties agree that any claims to
severance or compensation, whether based on a Severance Pay Programme at
Cooper-Standard for executives or staff and applicable to Mr. de Miguel or on
statutory or other provisions, are deemed satisfied on account of the agreement
regarding the extended notice period of 18 months should the employment
relationship be terminated. 3.      Das Anstellungsverhältnis endet spätestens
mit Ablauf des Monats, in dem Herr de Miguel das Regeleintrittsalter in der
gesetzlichen Rentenversicherung erreicht.      3.      The employment
relationship shall end no later than the end of the month in which Mr. de Miguel
reaches the statutory retirement age. 4.      Das Recht zur außerordentlichen
Kündigung bleibt unberührt.      4.      The right to terminate the Contract for
cause shall not be affected. 5.      Jede Kündigung bedarf der Schriftform.     
5.      Any notice of termination must be given in writing. § 21     
Beurlaubung      § 21      Garden leave Die Gesellschaft ist berechtigt,
Herrn de Miguel unter Fortzahlung seiner Vergütungsansprüche freizustellen.     
The Company shall be entitled to release Mr. de Miguel from his duties, subject
to the continued payment of his remuneration. § 22      Schlussbestimmungen     
§ 22      Final Provisions 1.      Vertragsänderungen bedürfen zu ihrer
Wirksamkeit der Schriftform. Dies gilt auch für die Änderung dieser
Schriftformklausel.      1.      Contractual amendments – including amendments
to this provision – can only be made in writing.

 

12/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

2.

     Dieser Vertrag unterliegt ausschließlich dem Recht der Bundesrepublik
Deutschland.     2.      This Contract is governed exclusively by the law of
Federal Republic of Germany.

3.

     Lediglich die deutsche Fassung dieses Vertrages ist verbindlich.     3.
     Only the German version of this Contract is binding.

§ 23

     Salvatorische Klausel     § 23      Severability Clause Sollten einzelne
Bestimmungen dieses Vertrages ganz oder teilweise unwirksam sein oder werden,
oder sollte sich in diesem Vertrag eine Lücke befinden, so soll hierdurch die
Gültigkeit der übrigen Bestimmungen nicht berührt werden. Anstelle der
unwirksamen Bestimmung gilt diejenige wirksame Bestimmung als vereinbart, welche
dem Sinn und Zweck der unwirksamen Bestimmung entspricht. Im Falle einer Lücke
gilt diejenige Bestimmung als vereinbart, die dem entspricht, was nach Sinn und
Zweck dieses Vertrages vereinbart worden wäre, hätte man die Angelegenheit von
vorn herein bedacht. Dies gilt auch dann, wenn die Unwirksamkeit einer
Bestimmung auf einem Maß der Leistung oder Zeit beruht. Es gilt dann das
rechtlich zulässige Maß.     If individual provisions of this Contract are or
become wholly or partially invalid or if there should be a gap in this Contract,
the validity of the remaining provisions shall not be affected by this. In place
of the invalid provision, a valid provision shall be deemed to be agreed upon,
which corresponds to the sense and purpose of the invalid provision. In the case
of a gap, that provision shall be deemed to be agreed upon which corresponds to
that which would have been agreed upon according to the purpose and sense of
this Contract if the matter had been considered from the outset. This shall also
apply if the invalidity of a provision is based on a measurement of performance
or time. In such a case, the measurement permitted by law shall apply.

 

13/14



--------------------------------------------------------------------------------

LOGO [g640810g70e00.jpg]

 

Unterschriften/Signatures

 

  /s/ Robert C. Johnson

    

  /s/ Fernando de Miguel

Robert C. Johnson, Directeur A      Juan Fernando de Miguel Posada CSA Germany
Verwaltungs-GmbH, vertreten durch die Gesellschafterin (on behalf of the
shareholder) CSA International Holdings B.V.     

  /s/ Maarten van den Berg

     Maarten van den Berg, Directeur B      CSA Germany Verwaltungs-GmbH,
vertreten durch die Gesellschafterin (on behalf of the shareholder) CSA
International Holdings B.V.      Approved:     

/s/Jeffrey S. Edwards

     Jeffrey S. Edwards, Chairman and Chief Executive Officer     
Cooper-Standard Automotive Inc.     

 

14/14